
	
		I
		111th CONGRESS
		1st Session
		H. R. 3431
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Shuler (for
			 himself and Mr. Boren) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to promote the certification
		  of aftermarket conversion systems and thereby encourage the increased use of
		  alternative fueled vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Streamline Vehicle Conversions
			 Act.
		2.Emission
			 certification requirements for aftermarket conversion systemsPart A of title II of the Clean Air Act (42
			 U.S.C. 7521 et seq.) is amended by adding at the end the following:
			
				220.Emission
				certification requirements for aftermarket conversion systems
					(a)DefinitionsIn
				this section:
						(1)Aftermarket
				conversion systemThe term aftermarket conversion
				system has the meaning given the term in section 85.502 of title 40,
				Code of Federal Regulations (as in effect on the date of enactment of this
				section).
						(2)Aftermarket
				conversion test groupThe term aftermarket conversion test
				group means a group of vehicles or engines identified pursuant to
				subsection (b)(4) for the purpose of testing aftermarket conversion
				systems.
						(b)Certificates of
				conformity
						(1)In
				generalIn the case of an aftermarket conversion system, the
				certificate of conformity issued by the Administrator for 1 or more aftermarket
				conversion test groups—
							(A)shall not expire;
				and
							(B)shall continue to
				apply in subsequent calendar years.
							(2)Subsequent
				recertificationNo recertification of an aftermarket conversion
				system shall be required with respect to the aftermarket conversion test group
				covered by the certificate.
						(3)Name
				changesThe names of test groups covered by a certificate of
				conformity described in paragraph (1) shall not change from year to
				year.
						(4)Identification
				of multiple vehicle makes, models, manufacturers, and
				standardsFor purposes of aftermarket conversion, the
				Administrator shall—
							(A)establish criteria
				for use in identifying similar vehicle makes, models, original equipment
				manufacturers, emission standards, and different model years that may be used
				under a single aftermarket conversion test group;
							(B)accept the
				aftermarket conversion test group established under subparagraph (A) on an
				aftermarket conversion system manufacturer application for a certificate of
				conformity.
							(c)Carryover
				certification for additional model yearsAt the request of an
				aftermarket conversion system manufacturer, the Administrator shall allow the
				submission of previous vehicle emission test data and on-board diagnostic II
				system test data for the certification of additional model year vehicles if the
				aftermarket conversion system manufacturer is able to demonstrate that neither
				the aftermarket conversion system nor the design and specifications of the
				applicable vehicle model are substantially different, from those identified in
				the original certificate of conformity, in a way that could affect the
				compliance of the aftermarket conversion system.
					(d)Carry-Across
				certificationThe Administrator shall promulgate regulations to
				allow an aftermarket conversion system manufacturer to use emission test data
				and on-board diagnostic II system test data generated for a single certified
				test group to serve as the basis for certifying additional test groups upon a
				showing that the additional test groups are sufficiently similar, even if
				produced by different original equipment manufacturers.
					(e)Use of assigned
				deterioration factorsA manufacturer of aftermarket conversion
				systems may use deterioration factors assigned by the Environmental Protection
				Agency without regard to any sales limits imposed on small-volume
				manufacturers.
					(f)Waiver of
				certain testing requirementsIn certifying an aftermarket
				conversion system, the Administrator shall waive any emission testing and
				nonexhaust emission testing requirements pertaining to the fuel on which the
				vehicle or engine was originally certified to run, if the aftermarket
				conversion system manufacturer is able to demonstrate that waiving the testing
				requirements is appropriate.
					(g)On-Board
				diagnostic requirementsThe Administrator shall promulgate
				regulations applicable to on-board diagnostic systems for aftermarket
				conversion systems that—
						(1)ensure that
				aftermarket conversion systems which are equipped with on-board diagnostic
				systems are effective at monitoring critical emission components;
						(2)take into account
				the inability of an aftermarket conversion system manufacturer to access
				proprietary on-board diagnostic technology of an original equipment
				manufacturer; and
						(3)are sufficiently
				flexible to encourage the increased use of alternative fueled vehicles.
						(h)Older
				vehicles
						(1)In
				generalConversion of a vehicle outside of the useful life of the
				vehicle, as specified on the certificate of conformity of the original
				equipment manufacturer, to alternative fuel operation shall not—
							(A)be considered to be
				tampering under section 203, if the aftermarket conversion system manufacturer
				or the person performing the conversion is able to demonstrate that the
				development and engineering sophistication of the conversion technology
				is—
								(i)matched to an
				appropriate vehicle or group of vehicles; and
								(ii)well-designed and
				installed in accordance with good engineering judgment so that the installation
				of the aftermarket conversion system does not degrade emission performance, as
				compared to the performance of the vehicle or vehicles before the conversion;
				or
								(B)require the
				issuance by the Administrator of any certificate of conformity.
							(2)LabelUpon
				conversion of a vehicle described in paragraph (1), the person performing the
				conversion shall affix to the motor vehicle a label that includes a statement
				that—
							(A)the vehicle has
				been equipped with an aftermarket conversion system; and
							(B)the installation of
				that system occurred outside of the useful life of the vehicle.
							(3)No preclusion of
				ordersNothing in this section precludes the Administrator from
				issuing an order to prohibit the manufacture, sale, distribution, or
				installation of an aftermarket conversion system if the Administrator has
				evidence that the installation of the aftermarket conversion system on a
				vehicle outside of the useful life of the vehicle degrades emission
				performance.
						.
		
